Citation Nr: 0505831	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  97-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an award of payment of Dependency and 
Indemnity Compensation (DIC) benefits, based on the grant of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of hospitalization or 
medical or surgical treatment or examination by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, the veteran's daughter, and the veteran's son-in-
law


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
November 1953. He died in December 1995. The appellant (also 
referred to as "claimant") is the veteran's widow.

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  A February 1996 RO rating decision 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  In March 1996, the appellant 
filed a claim for an award of payment of DIC benefits, based 
on a grant of compensation under the provisions of 38 
U.S.C.A. § 1151 for the death of the veteran.  In a June 1996 
decision, the RO denied the appellant's claims under both 38 
C.F.R. § 3.312 and 38 U.S.C.A. § 1151.  The appellant 
submitted a timely notice of disagreement and, after the 
statement of the case was issued to her, a timely substantive 
appeal, to the June 1996 decision; the thrust of her argument 
related to the 38 U.S.C.A. § 1151 claim, but she also cited 
38 C.F.R. § 3.312.  In a December 2000 REMAND, the Board 
found that the appellant had two claims in appellate status:  
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 C.F.R. § 3.312, 
and entitlement to DIC benefits, based on the grant of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran.  The matters were REMANDED to the 
RO for additional development, including to obtain additional 
treatment records and a medical etiology opinion.  That 
development was completed and the case was returned to the 
Board.  In a March 2004 Board decision, entitlement to 
service connection for the cause of the veteran's death was 
denied.  The Board REMANDED to the RO the remaining issue on 
appeal to ensure compliance with the Veterans Claims 
Assistance Act (VCAA) of 2000, as it relates to the 
appellant's claim for VA benefits under the provisions of 
38 U.S.C.A. § 1151.  A review of the record shows that the RO 
has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).

The appellant and the veteran's son-in-law appeared and 
testified at a personal hearing at the RO in January 1998.  
The appellant and the veteran's daughter appeared and 
testified at a personal hearing in September 2000 before the 
undersigned Veterans' Law Judge, sitting at Oakland, 
California.  The transcripts of both hearings are of record.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate the claim addressed in this decision, 
attempted to obtain all relevant evidence, and provided a VA 
medical opinion in order to assist in substantiating the 
claim for VA compensation benefits.

2.  The Certificate of Death reflects that the veteran died 
in December 1995; the immediate cause of death was cardiac 
arrest, due to coronary artery disease.

3.  The probative medical evidence of record does not 
demonstrate that the veteran's death was due to the result of 
additional disability resulting from a disease or injury or 
an aggravation of an exiting disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination.  



CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151, for the death of the veteran as a result 
of hospitalization or medical or surgical treatment or 
examination by VA have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 U.S.C.A. §§  5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.358 (as in effect prior to October 7, 1997); 38 
C.F.R. §§ 3.102, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, 18 Vet. App. 
at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id.  In this case, 
in June 1996 a rating decision was issued denying entitlement 
to benefits under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.312; a 
substantive appeal was filed.  Only after the respective 
rating action was promulgated did the AOJ, in March 2004 
issue a VCAA letter informing the veteran of the enactment of 
the VCAA, and notifying the veteran of what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim for DIC under 38 U.S.C.A. § 1151.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The matter was 
REMANDED in March 2004 to ensure compliance with the VCAA.  
The VCAA notice was provided to the appellant in March 2004 
and although it was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board.  In response to the VCAA notice provided 
in March 2004, the appellant submitted correspondence in 
response.  Prior to issuance of the notice, the appellant was 
afforded a hearing in January 1998 and September 2000.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Regarding the issue being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records and treatment records from the VAMC (VA Medical 
Center) in San Francisco.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004).  

Additionally, the evidence of record contains a VA opinion 
prepared in July 2003.  The report obtained is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

I.  Factual Background

The veteran died on December [redacted], 1995.  The Certificate of 
Death lists the immediate cause of death as cardiac arrest 
due to coronary artery disease.  The time interval between 
onset of coronary artery disease and death was estimated to 
be 10 years.  The Certificate of Death also indicates that 
the right below-the-knee amputation that was performed on 
November 3, 1995 was performed because of the veteran's 
coronary artery disease.

A VA examination in 1983 revealed arteriosclerotic heart 
disease with reports indicating blockage of the coronary 
arteries and general atherosclerosis.  Subsequent treatment 
records and examination reports reveal coronary artery 
disease and triple bypass procedure, with complaints of chest 
pain.

VAMC San Francisco treatment records note the existence of a 
diabetic neuropathic foot ulcer at the left hallux beginning 
in January 1995.  A July 1995 treatment record from the VA 
PACT foot ulcer clinic noted that in the previous couple of 
weeks, the veteran developed lesions on his right foot which 
was previously non-affected.  The diagnosis rendered was 
ulcers right foot probably secondary to vascular 
insufficiency.  VA clinical records indicated that on August 
14, a peripherally inserted central catheter (PICC) line was 
inserted for study protocol for treatment of ischemic wounds 
to be started on August 21.  A September 1 treatment record 
noted that the veteran fell the day before and he reported 
pain in his foot.  His ulcer remained the same.  After a 6 
week study, September 29 was the last day of treatment for 
the ischemic foot ulcers.  He was to be admitted on October 1 
for debridement of the right great toe.

An October 2 treatment record noted that the veteran was 
wheelchair bound secondary to poor balance and weakness 
following three cerebrovascular accidents, two in 1991 and 
one in 1992.  A history of neuropathic foot ulcers with 
gangrenous right first toe was noted.  The veteran reported 
that approximately one to one and a half months prior he 
bumped his toe while in his wheelchair.  He recalled that the 
toe nail was broken and there was profuse bleeding.  Four or 
five days later a podiatrist removed his toenail.  
Subsequently, he would soak the toe and applied dressing 
changes; it quickly became black.  He reported that prior to 
his cerebrovascular accident, he had some symptoms of 
claudication and described persistent non-healing ulcers of 
the feet bilaterally.  The examiner noted a history of 
noninsulin-dependent diabetes mellitus, cerebrovascular 
accident with residual left hemiparesis/hemiplegia, 
hypertension, coronary artery disease (CAD), chronic 
obstructive pulmonary disease (COPD), low blood pressure, 
elevated serum lipids, and thyroid nodule status post 
radiation treatment.  Past surgical history was coronary 
artery bypass graft (CABG) in 1984, thoracotomy for empyema, 
hiatal hernia repair, cholecystectomy and appendectomy.  A 
smoking history of twenty plus pack year was also noted.  On 
physical examination, the examiner noted a history of 
peripheral vascular disease and non-healing ulcers with 
gangrenous first right toe.  The veteran elected to have a 
debridement in lieu of a toe amputation.

An incision and drainage of the toe was performed on October 
2, and daily dressing changes were required.  He returned 
home with appellant and was referred to Spectrum Health Care 
for a nurse to help with wound care, instruct and supervise 
the veteran, and to monitor wound healing and diabetic 
regime.  

On October 17, the veteran reported pain in both great toes 
when any pressure was applied.  The examiner noted an 
ulcerated, eroded right great toe, and non-healing ulcer left 
great toe.  There was no evidence of cellulites.  It was 
recommended that the veteran use santyl ointment, cover with 
dry gauze, continue use of lambs wool, and careful protection 
of feet from trauma.

On October 23, a treatment record noted a gangrenous right 
great toe, awaiting surgical treatment.  Non-healing ulcer 
left great toe was stable.

Two days later, the veteran was transferred to the intensive 
care unit (ICU) for deteriorating mental status, tachypnea, 
tachycardia, and acidosis due to a combination of system 
inflammatory response syndrome (S.I.R.S.) and congestive 
heart failure (CHF).  He responded to blood transfusion 
therapy and diuretics.  The focus of the infection was the 
right forefoot which would be amputated in the morning.  His 
mental status was improved and he was hemodynamically stable.  
Signs of pulmonary edema with a persistent but stable base 
deficit continued, but the tachypnea and tachycardia had 
improved considerably.

The next morning, prior to performing the amputation, Dr. 
Change, Chief Resident of Surgery, noted the following 
regarding the veteran.  The veteran was a 65 year old 
diabetic man with severe CAD, COPD with a nonhealing right 
great toe ulcer.  During his hospitalization he developed ST 
changes on EKG and underwent cardiac cath showing severe 
distal 3 vessel disease (status post CABG 1984) and was 
deemed an extremely high risk for surgery.  He was judged a 
poor candidate for any cardiac intervention and therefore a 
below the knee amputation (BKA) was planned to minimize the 
risk of reoperation for a failed transmetatarsal amputation 
(TMA) given his low transcutaneous oxygen pressure levels at 
the foot.  During his cardiac evaluation he developed wet 
gangrene of his forefoot with mental status changes 
consistent with endotoxemia although he remained 
hemodynamically stable.  He was transferred to the surgery 
service but remained somewhat confused with rising white 
blood cell count despite local debridement and triple 
antibiotics.  The veteran's diabetic foot infection was 
extending along the plantar space and would be best served by 
a guillotine amputation at the ankle under spinal 
(anesthesia) followed by a formal BKA revision the following 
week.  Risk and benefits were discussed with the veteran and 
appellant, and they wished to proceed.

The guillotine amputation of the right leg at the ankle was 
performed.  Subsequently, it was noted "revise amputation to 
complete BKA when [the veteran's] condition permits if no 
signs of infection."

On October 27 it was noted that the veteran was doing well 
status post right guillotine amputation at the ankle.  A BKA 
would be scheduled in 5 to 7 days.

On October 30, the examiner noted that the veteran's mental 
status was somewhat clouded and he seemed somewhat depressed.  
His outpatient Prozac regiment was discussed on admission and 
was restarted that day.  Psychiatric consultation was added 
to the regimen.  Cardiology was to continue following.  

That same day, the veteran underwent a psychiatric 
consultation.  A history of depression was noted.  The 
veteran did not feel that Prozac had helped, but his family 
stated that Prozac had been very helpful.

On November 3, a formal BKA of the right leg was performed.

Subsequent to the November 3 surgery, daily clinical records 
are available regarding the veteran's treatment and 
conditions until his death on December [redacted].  These records 
include assessments on the veteran's post-surgery amputation, 
mental condition, nutrition, and physical therapy.

On November 8, it was noted that the veteran was doing well 
after the amputation procedures.  Issues included his CHF and 
depression/disorientation/behavioral problems which were 
managed with medicine and psychiatry, respectively.

A psychiatric consultation dated November 9 noted that the 
veteran was doing better but had problems sleeping the 
previous night.  He demonstrated fluctuating levels of 
consciousness during the interview.  He denied a depressed 
mood.  The examiner's assessment was the veteran continued to 
demonstrate signs and symptoms of delirium.  This appeared to 
be a prolonged course of post-operative delirium that was 
possibly exacerbated by the veteran's sensitivity to 
oxycodone, even at small doses.

A November 11 clinical record noted that the veteran was 
doing well.  He was using an immediate fit prosthesis and 
undergoing physical therapy in the PACT program.  His mental 
status was improving daily, to the point that his family felt 
he was near his pre-hospitalization baseline.

A November 14 psychiatric consultation noted that the veteran 
continued lack of responsiveness in the morning which was 
concerning.  The examiner opined that it could be related to 
lack of sleep overnight, the effects of amitriptyline at HS, 
or due to metabolic abnormalities.  It was recommended that 
Prozac be continued.

A November 15 treatment record noted that the veteran's cast 
was removed, the wound was clean and nicely healing.  The 
stump was recasted.  The veteran's status was unchanged.

Progress notes dated November 16 noted an increase in fluid 
intake.  Another progress noted dated November 22 noted that 
a three day calorie count was initiated.  Results were to 
measure the adequacy of oral intake.  Results of the calorie 
count were reported in a November 27 progress report.

Treatment records dated November 16 and 17 noted that the 
veteran's condition was stable.

A November 21 psychiatric consultation stated that the 
veteran was less interactive than previously.  It was unclear 
whether this presentation was due to depression or an ongoing 
underlying delirium exacerbated by opioid analgesics.

On November 28 a progress note stated that the veteran was 25 
days status post right BKA.  He had been fitted with his 
third cast, and although there were no wound problems he was 
rehabbing with difficulty because of his variable mental 
status.  He had completed his antibiotic course for the most 
recent organisms found in his urine.

On November 29, it was indicated that the veteran's Prozac 
intake was increased to 40 milligrams once daily as per a 
psychiatric recommendation.  That same day a psychiatric 
consultation was performed.  The assessment was that overall 
the veteran had improved in range of affect, mood, and 
responsiveness when not sedated by opioid analgesics.  He 
continued to lack motivation and energy, which could be 
secondary to depression.  Of ongoing concern was his 
dependence on narcotics, consequently conservative use of 
opioid analgesics was recommended.

On December 7, it was noted that the veteran had been seen 
for 7 physical therapy appointments.  The physical therapist 
noted that the veteran continued to have complaints of back 
pain.  His left great toe continued to be ulcerated but less 
purple.  The veteran's level of alertness fluctuated from 
session to session and he had three episodes of apparent 
decrease in consciousness.  

On December 8, during physical therapy the veteran had two 
episodes of a change in consciousness after sitting upright 
from supine lasting for one minute in sitting.  He was placed 
in a supine position and this continued for 15 to 30 seconds 
longer and then cleared.  The episodes were accompanied by 
deep, heavy breathing, decreased eye tracking, decrease 
ability to sit upright with the veteran leaning on therapist, 
gripping the side of the mat, and decreased ability to 
respond to questions.  The veteran's blood pressure was 
70/50.  The doctor and nursing were notified.

On December 10 a work-up for episodes of possible transient 
ischemic attack/presyncope was noted.  The veteran was alert 
and oriented without neuro focal findings.  There was no 
change in the EKG.  Intravenous fluids were increased.  The 
veteran had no complaints.  A physical examination showed 
decubitus sacral ulcer, otherwise unchanged.

On December 11, a treatment record noted right BKA stump in 
prosthesis cast, non tender.  Veteran was deemed stable and 
was to continue physical therapy.  His mouth intake and 
mental status had improved.

On December 13, a staff surgeon noted that it was six weeks 
post right BKA and the veteran was doing well in the PACT 
rehabilitation program.  His only ongoing problem was urinary 
retention for which he was being drained with a foley 
catheter.  This problem was being addressed by urology.

On December [redacted], the veteran was performing physical therapy.  
He stood on the parallel bars for around one minute, then sat 
down in his wheelchair.  After 20 or 30 seconds, he stated 
that he was going to pass out.  He began breathing heavily 
and forcefully with his eyes wide and staring ahead.  He was 
put in the supine position in the wheelchair but worsened.  
He was taken out of his chair, put in side-lying on the mat, 
and after 15-30 seconds he stopped breathing.  CPR was begun 
immediately, however, he was not revived.

A clinical record dated December [redacted] summarized the veteran's 
treatment at the VAMC from October until his death.  The VA 
physician noted that the veteran initially presented to the 
VAMC with nonhealing ulcers.  He was found to have ischemic 
changes on a routine electrocardiogram and was admitted to 
rule out a myocardial infarction.  A myocardial infarction 
was subsequently ruled out but he began to manifest septic 
physiology.  The source of his infection was believed to be 
the ulcers on his right foot so the veteran underwent urgent 
guillotine amputation of his right lower extremity.  After 
this amputation, the veteran had an uneventful postoperative 
course, and he was treated with perioperative antibiotics for 
one week.  His guillotine amputation site remained clean and 
healthy, and he returned to the Operating Room on November 3 
where he underwent formalization of his right BKA.  He 
tolerated this procedure well and there were no 
complications.  Postoperatively, the veteran was enrolled in 
the PACT Rehabilitation Protocol.  He did well and was making 
strides with physical therapy, up ambulating.  Over the next 
couple of weeks, his wound healed adequately.  He was able to 
have his cast removed and was fitted for a prosthesis.  He 
remained afebrile with a normal white blood cell count and 
was tolerating a regular diet.  On December 8, during 
physical therapy he had some episodes of very transient 
unresponsiveness lasting approximately 30 seconds.  
Electrolytes were checked, and they were within normal 
limits, but the veteran felt slightly dehydrated, so he was 
resuscitated with some fluid for the next 48 hours.  He did 
not manifest any further episodes of dizziness or 
unresponsiveness over the next four days.  A carotid duplex 
was obtained on December 11 to rule out the possibility that 
he might have been having transient ischemic attacks because 
of carotid disease.  He was found to have a significant 
stenosis of his right external carotid artery but no other 
hemodynamically significant lesions.  The veteran's course 
had stabilized, and he was continuing with his physical 
therapy.  On the afternoon of December [redacted] while in physical 
therapy he began to complain of dizziness and laid back on 
the floor and became unresponsive.  He was witnessed to begin 
breathing in a very labored fashion and became cyanotic, and 
he subsequently went into respiratory arrest.  A Code Blue 
was called and the veteran was resuscitated electrically with 
high-voltage shock, chemically and mechanically with 
cardiopulmonary resuscitation for 25 minutes.  The veteran 
continued to remain unresponsive and cardiopulmonary arrest 
continued, and after 25 minutes the resuscitation was 
discontinued.

In July 1997, Richard F. Riordan, M.D., a Diplomate of the 
American Board of Surgery (General Surgery) provided an 
opinion regarding the cause of the veteran's death.  Dr. 
Riordan stated that gangrene of the right foot was a 
complication of diabetes and peripheral vascular disease to 
generalized arteriosclerosis.  The gangrene of the right foot 
was not overlooked.  It was treated first on an outpatient 
basis with subsequent hospital admission.  The five day delay 
was not critical or determinative in effecting the course of 
this severe peripheral vascular disease with diabetes 
mellitus and CAD.

In January 1998, the appellant and the appellant's son-in-law 
appeared at a hearing before the RO.  The appellant contended 
that the veteran was not eating and the VA had failed to 
follow-up with this issue, and that the veteran was not on 
prescribed Prozac.  The appellant's son-in-law claimed the 
amputation was delayed.  The appellant's representative 
summarized that death could have been avoided, had the 
veteran's gangrenous foot condition been addressed in 
September 1995.

In September 2000, the appellant and appellant's daughter 
appeared at a travel Board hearing.  The appellant contended 
that the amputation surgeries performed on the veteran were 
delayed and allowed the gangrene to spread up the leg.  
Appellant complained that post-surgery the veteran was 
dehydrated, and depressed because he was not taking Prozac.  
The appellant complained about the overall medical care 
administered to the veteran by VA in October through December 
1995.  Appellant contended that due to the improper treatment 
this contributed to the veteran's death.

In July 2003, Joel S. Karliner, M.D., a staff cardiologist 
with the VAMC in San Francisco, and a Professor of Medicine 
at the University of California, San Francisco, provided an 
opinion regarding whether it is at least as likely as not 
that the veteran developed additional disability as the 
result of VA surgery during the October and November 1995 
hospitalization, and whether it is at least as likely as not 
that such additional disability materially contributed to the 
veteran's death.

Dr. Karliner provided a synopsis of the months prior to the 
veteran's death in December 1995.  Dr. Karliner noted that 
the veteran was 65 years old with a history of peripheral 
vascular disease resulting in several cerebrovascular 
accidents as well as ischemic symptoms involving both feet.  
He had coronary artery disease with a prior myocardial 
infarction and had undergone coronary artery bypass surgery.  
Underlying these disorders was a history of diabetes 
mellitus, hypertension, and cigarette smoking.  In July 1995, 
a diagnosis of worsening diabetic foot ulcer was rendered.  
He was placed on an experimental drug therapy protocol which 
was terminated on September 29, with no evident improvement.  
He was hospitalized on October 2, for further therapy.  He 
underwent coronary angiography as part of his evaluation, but 
was found to have no bypassable vessels.  He developed wet 
gangrene and sepsis requiring guillotine amputation at the 
ankle on October 27.  His recovery from the surgery was slow 
but good, and he was undergoing rehabilitation throughout 
part of November and the beginning of December.  On December 
7, he was noted to have a brief alteration in consciousness 
followed by several similar events two days later.  He 
underwent carotid Doppler studies on December 11, and was 
found to have external carotid artery stenosis, but no other 
lesions.  He was also hyperkalemic and azotemic on December 
7, but both of these abnormalities responded to hydration and 
his blood urea nitrogen (BUN) on December 11 was down to 24 
from 58 mg/dl and his potassium was 4.1 meq/1 [normal].  On 
December [redacted], without prior warning, he complained of 
dizziness, and then had a witnessed cardiac arrest that did 
not respond to immediate resuscitative efforts.

Dr. Karliner opined that the proximate cause of death was 
unclear.  In a patient with extensive vascular disease, it 
could have been a stroke triggering a cardiac arrhythmia.  In 
a patient, however, with extensive coronary artery disease, 
an acute cardiac ischemic event associated with a fatal 
ventricular arrhythmia is just as likely.  These particular 
events were relatively distant from the time of the surgery, 
which was 6 or 7 weeks earlier, and occurred at a time when 
the veteran was undergoing progressive rehabilitation and was 
being readied for discharge.  His post-operative depression 
and somnolence had lifted, and his hyperkalemia had been 
successfully treated.  Dr. Karliner opined that the veteran 
did not develop additional disability from the surgery and 
that his death was a consequence of his underlying severe 
vascular disease.

II.  Laws and Regulations

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38 U.S.C.A. § 1151 provides that 
where a veteran has suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
the death of such veteran, death compensation and DIC 
compensation shall be awarded in the same manner as if such 
death were service-connected.  38 U.S.C.A. § 1151 (West 
1991).  Subsequent amendments to 38 U.S.C.A. § 1151 made by 
Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability or 
death, but also that the proximate cause of the disability or 
death was carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on VA's 
part in furnishing the medical or surgical treatment, or that 
the proximate cause of additional disability or death was an 
event which was not reasonably foreseeable.  Those 
amendments, however, apply only to claims for benefits under 
38 U.S.C.A. § 1151 which were filed on or after October 1, 
1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  
Here, the claim was filed prior to October 1, 1997, and, 
thus, the version of 38 U.S.C.A. § 1151 that is applicable 
here is the pre-amendment version.  Therefore, a showing of 
VA fault or negligence is not required.

38 C.F.R. § 3.358(a) provides that benefits will be paid for 
additional disability or death resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination.  

In determining whether additional disability exists as a 
result of the VA medical or surgical treatment in question, 
the veteran's physical condition prior to the disease or 
injury on which the claim for compensation is based will be 
the condition which the specific medical or surgical 
treatment was designed to relieve.  38 C.F.R. § 3.358(b)(ii).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

III.  Analysis

The Board has carefully reviewed the VA medical records from 
the veteran's hospitalization for the period of October 1995 
until the veteran's death on December [redacted], 1995, as well as 
the VA medical records dated earlier.  The Board finds that 
there was no additional disability due to the VA treatment or 
surgery he received during his last VA hospitalization.

The medical evidence of record reveals that the veteran's 
lesions of the right foot manifested initially in or about 
July 1995.  He was placed on a 6 week experimental drug 
therapy protocol, and when there was no evidence of 
improvement, it was terminated on September 29 and a 
debridement of the right great toe was performed on October 
2.  A coronary angiography was performed but he was found to 
have no bypassable vessels.  Due to the development of wet 
gangrene and sepsis, a guillotine amputation at the ankle was 
performed on October 27.  The chief resident noted that as 
the diabetic foot infection was extending along the plantar 
space, a guillotine amputation at the ankle was recommended 
which would be followed by a BKA.  After the guillotine 
amputation at the ankle, the veteran was observed for signs 
of infection, and on November 3 a BKA was performed.  

The appellant contends that post-surgery the veteran was 
depressed and was not administered Prozac.  The Board notes 
for the record that on October 30 the veteran was afforded a 
psychiatric evaluation.  These psychiatric evaluations 
continued regularly until his death.  The veteran's Prozac 
regiment was restarted on October 30, and on November 29 his 
intake was doubled.  Treatment records do indicate signs of 
depression post-surgery, however, on November 11 the 
veteran's family observed that his mental status was near his 
pre-hospitalization baseline.  In fact, on December 11, 
clinical records noted that the veteran's mental status had 
improved.  In any event, there is no medical evidence to show 
that any post-surgical depression or mental state contributed 
to the veteran's death on December [redacted].

With regard to the contentions regarding dehydration and poor 
nutritional intake, the treatment records indicate that a 
nutritional assessment was initiated on November 22.  On 
December 11, it was noted that the veteran's mouth intake had 
improved.  Several treatment records indicate that any 
dehydration issues were addressed.  In fact, on or about 
December 8, the veteran felt slightly dehydrated and was 
resuscitated with fluid for the following 48 hours.  There is 
no indication that the veteran's death was due to nutritional 
or hydration issues. 

The medical evidence shows that the veteran's condition had 
actually improved following surgery.  He was participating in 
physical therapy, and his BKA was stable and healing nicely.

Dr. Karliner, after a review of the veteran's medical 
records, offered an opinion that due to the veteran's 
extensive history of vascular disease, his death could have 
been caused by a stroke triggering a cardiac arrhythmia.  The 
physician added that, on the other hand, due to his extensive 
coronary heart disease, an acute cardiac ischemic event 
associated with a fatal ventricular arrhythmia was just as 
likely but these particular events were relatively distant 
from the surgery performed 6 or 7 weeks earlier in late 
October and early November.  Dr. Karliner continued that, 
additionally, such events occurred when the veteran was 
undergoing progressive rehabilitation and was being readied 
for discharge, his post-operative depression and somnolence 
had lifted, and his hyperkalemia had been successfully 
treated.  Consequently, Dr. Karliner concluded that the 
veteran did not develop additional disability from surgery.  
His death was the result of his underlying vascular disease.  
The Board accepts the opinion of Dr. Karliner as persuasive 
as he is a cardiologist, and his opinion was based on a 
review of the entire record. 

The appellant has also contended that the veteran's death was 
due to the delay in treatment for gangrene of the right foot 
and the delay in surgery.  There is no medical evidence to 
support this contention.  The veteran reported an ulcer to 
his right foot in July 1995, and consistent treatment was 
administered thereafter, including drug therapy protocol, 
debridement, and eventual amputation of the right ankle and 
then BKA.  Dr. Riordan specifically opined that gangrene of 
the right foot was not overlooked by the VA.  The veteran was 
treated on an outpatient basis, and the 5 day delay was not 
critical or determinative in effecting the course of the 
veteran's severe peripheral vascular disease with diabetes 
mellitus and CAD.  The Board has considered the appellant's 
beliefs as to the contributing factors to the veteran's 
death, however, as a lay person she is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis or etiology of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for benefits under 38 U.S.C.A. 
§ 1151.  After full review of the medical evidence of record, 
the Board concludes that there is no evidence of additional 
disability as the result of the veteran's hospitalization, 
surgical and medical treatment provided by the VA in October 
through December 1995.  Rather, the Board finds that the 
medical evidence shows that the veteran's death resulted from 
his significant history of vascular disease.  Consequently, 
the appellant's claim for entitlement to benefits must be 
denied.  









ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


